DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the arguments and remarks, filed on 9/26/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 has/have not been accepted.
Note: Applicant did not address the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b) in the non-final Office action, dated 6/27/2022, as such, the rejection(s) has/have been reiterated and finalized in the instant Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 9/26/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues:
…
The Examiner's attention is respectfully directed to the language recited in claims. In particular, it should be noted that claim 1 recites: "obtaining one or more data objects pertaining to metadata for data associated with the database system, to be provided to least the first and second processing units of the at least one database node of the database system." In other words, claim 1, clearly and concisely recites: obtaining object(s) (i) pertaining to metadata associated with a database system, and (ii) object(s) to be provided to at least first and second processing units of the at least one database node of the database system.
In the Office Action, the Examiner admits that Reed does NOT teach the claimed features of: obtaining one or more data objects pertaining to metadata for data stored...," (Claim 1) but the Examiner asserts that Ryu teaches this claimed features. It is respectfully submitted that the claimed feature does NOT merely recite "obtaining one or more data objects pertaining to metadata" In fact, claim 1 recites that the obtained one or more data objects pertaining to the metadata is provided to at least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the database system."  (Claim 1). Therefore, it is respectfully submitted that claim 1 is patentably distinct from Reed, Ryu, and Shoens taken alone, or combined even assuming purely arguendo that they can be combined for at least this reason.

See the middle of page 9 to the top of page 11 of applicant’s remarks, filed on 9/26/2022. (Emphasis original).
The examiner respectfully disagrees.
Ryu, [0057] discloses feature metadata index 210 stored using a dedicated storage structure which is suitable for each feature metadata and where the semantic entity metadata index 220 and the semantic relation metadata index 230 are stored and used based on an embedded database.
The examiner would like to point out that the claim has not defined/positively recited “data object”.  The name(s) is/are suggestive of what it/they is/are, but the claim does not positively recite what it/they is/are.  As such, the broadest reasonable interpretation for “data object” applies.  The examiner is interpreting the “dedicated storage structure which is suitable for each feature metadata” as the “one or more data objects pertaining to metadata”.
Ryu, [0128] discloses using semantic metadata and a previously defined associative search structure to produce a search result for the search query in operation 1020 such that a final search target object is obtained with respect to the semantic metadata and the input search query, wherein the semantic metadata is stored in conformity with a semantic index configuration which includes a feature metadata index including feature metadata used to identify a specific object, a semantic entity metadata index to indicate a semantic entity corresponding to the feature metadata, and a semantic relation metadata index to indicate a relation between the semantic entities.
Where in order to return search results from the semantic metadata (which is stored in the “dedicated storage structure which is suitable for each feature metadata”/“one or more data objects pertaining to metadata”), the actual metadata stored in the “dedicated storage structure which is suitable for each feature metadata”/“one or more data objects pertaining to metadata” must be provided to the to whatever does the searching/querying.  As such, the combination of Reed, Ry and Shoens discloses “obtaining one or more data objects pertaining to metadata for data stored in a database accessed by the database system, wherein the obtained one or more objects pertaining to the metadata is provided to at least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the database system” as recited in claim 1.

Applicant argues:
On page 13 of the Office Action, the Examiner admits that neither Reed, nor Ryu teach this claimed feature of: "storing a complete copy..:" but the Examiner asserts that Shoens teaches "storing a complete copy one or more objects." In doing so, the Examiner effectively asserts the general concept of "complete copying of one or more objects" as allegedly taught by Shoens would be enough to overcome the deficiencies of Reed, and Ryu with respect to storing a complete copy of the one or more objects pertaining to the metadata in each one of the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units."
Here, again, the Examiner's attention is respectfully directed to the language of the claims, where the storing of a complete copy of the one or more objects are done in each one of the first and second local storages for access only by the first and second processing units, respectively. Furthermore, the storing of the complete copy is done to allow each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units." As such, the mere general concept of making a complete copy of an object or "copying an entire file system to a replica file system" as may be taught by Shoens would NOT be sufficient to properly address the claimed feature of: "storing a complete copy of the one or more objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units." In other words, it is respectfully submitted that the teaching of making a complete copy of an object or "copying an entire file system to a replica file system" as may be taught by Shoens would NOT render claim 1 obvious in combination with Reed and/or Ryu. Accordingly, it is respectfully submitted that claim 1 is patentably distinct from Reed, Ryu, and Shoens taken alone, or combined even assuming purely arguendo that they can be combined for this additional reason.

See the middle of page 11 to the top of page 12 of applicant’s remarks, filed on 9/26/2022. (Emphasis original).
The examiner respectfully disagrees.  The examiner did not state that Reed and/or Ryu does not disclose “storing a complete copy of the one or more objects”, the examiner stated that Reed and/or Ryu does not explicitly disclose “storing a complete copy of the one or more objects”.  The references do not exclude “storing a complete copy of the one or more objects” and the references do not preclude “storing a complete copy of the one or more objects” as recited in claim 1.  Shoens, [0028] was merely cited to explicitly disclose “storing a complete copy of the one or more objects”.  Shoens discloses the ability to copy the entire contents of a file system to a replica file system, the replica file system may also include various types of metadata and the like, including, for example, the file tree structure, space allocation information, etc., which means it can also copy in their entirety “one or more data objects” as well.  The claim language, “thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units” just states the result of what happens when the steps are followed.  As such, the combination of Reed, Ry and Shoens discloses “storing a complete copy of the one or more objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units” as recited in claim 1.

Applicant argues:
Still further, it is respectfully submitted that Reed cannot be combined with Ryu, and Shoens. More specifically, it is respectfully submitted that Col.2, lines 10-34 of Reed teaches that data on the database is split up among the data storages." In other words, instead of duplication of data, Col.2, lines 10-34 of Reed teaches splitting the data. This teaches away from duplication of data and therefore also teaches away from the claimed feature of "storing a copy of the one or more obtained objects...in each one of the first and second local storages for access only by the first and second processing units, respectively (claim 1
In fact, does Reed NOT teach an object to be provided to at least first and second processinq units of the at least one database node of the database system, let alone the object being pertaining to metadata associated with a database system. In fact, Col.6, lines19-52 of Reed of does NOT teach either one of obtaining object(s) (i) pertaining to metadata associated with a database system, and (ii) object(s) to be provided to at least first and second processing units of the at least one database node of the database system. Contrary to the Examiner's assertion, it is respectfully submitted that there is a distinct difference between "to be provided" and "can be provided."

See the bottom of page 12 to the middle of page 13 of applicant’s remarks, filed on 9/26/2022. (Emphasis original).
The examiner respectfully disagrees.  When arguing that the cited art teaches away from one or more claim features, it is important that the cited art explicitly does so.  Cited art will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of applicant’s invention (see In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  However, the mere presence of alternatives is insufficient for the purposes of a teaching away argument.  The CAFC stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). Also, a statement that a particular combination is not a preferred embodiment does not teach away absent clear discouragement of that combination (see In re Fulton, 391 F.3d at 1199-1200).  The examiner could not find anything in Reed saying not to duplicate data and that Reed cannot function if data is duplicated.  Duplicating data may not be the most efficient in Reed, but Reed does not explicitly forbid it nor explicitly discourages it.
Regarding applicant’s argument that Reed does not teach “to be provided to at least first and second processing units of the at least one database node of the database system, let alone the object being pertaining to metadata associated with a database system”, Ryu was cited for disclosing this feature and not Reed.  As such, applicant’s arguments are moot.
Thus, applicant’s arguments are unpersuasive and the rejections of the claims stand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10,042,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘907 patent.
Application: 16/044,654
Patent: US 10,042,907
1.  A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor configured to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects pertaining to metadata for data stored in a database accessed by the database system, wherein the obtained one or more data objects pertaining to the metadata is provided to least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the data system;

storing a complete copy of the one or more objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units; and








accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units to process the one or more database queries of the data stored in the database.


















13.  Same as 1.

20.  Same as 1.
1.  A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor configured to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects, pertaining to metadata describing the organization of data stored in the database system and needed for processing of database queries of the data stored in the database system, to be provided to at least the first and second processing units of the at least one database node of the database system;


storing a copy of the same one or more obtained objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, wherein each one of the first and second local storages are partitioned into multiple portions for storing multiple types of database objects pertaining to organization of data stored in the database system, wherein the storing or at least facilitating storage of a copy of the one or more obtained objects stores or at least facilitates storage of the copy of the one or more obtained objects in a respective portion of the first and second local storages corresponding to the type of the one or more obtained objects;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without sharing its own copy with the other one of the first and second processing units;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without accessing data from an external source being external to the database system; and

searching, by each one of the multiple database nodes, its own copy of the one or more database objects pertaining to the metadata needed for processing of the database queries of the data stored in the database system, in response to the database queries of the database.

12.  Same as 1.

18.  Same as 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 2, 5-7, 9, 10, 12-14 and 17-20 use one or more of “data objects”, “one or more data objects”, “one or more objects” and/or “one or more database objects”.  From reading the claim(s), it would seem that all of the aforementioned terms are referring to the same thing; however, different terms are used.  This confusion resulting in the claim(s) being indefinite and, thus, being rejected as such.
For example, there are “one or more data objects pertaining to metadata” in line 8 of claim 1, and there are “one or more objects pertaining to the metadata” in line 13 of claim 1, which seem to be referring to the same thing; however, they are not using the same terminology, which raises the question of whether the same thing is being referenced or not, which is another way of saying it is not definite/definitive.
Note: To overcome the rejection(s), it is suggested that applicant pick a term and amend the other terms in the claim(s) to conform with that term.  “Data objects” appears first in the claim(s) in the preamble of the independent claim(s).
Claim(s) 2-12 and 14-19 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 7,174,553 B1 (hereinafter “Reed”) in view of Ryu et al., US 2011/0252065 A1 (hereinafter “Ryu”) in further view of Shoens, US 2013/0325824 A1 (hereinafter “Shoens”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1
Reed discloses a computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes (Reed, Col. 2, lines 10-34, see processing modules, where each processing module (105) and its corresponding data-storage facility (110) is being interpreted as a “database node”; and Reed, Fig. 1, see processing modules (105) and data storage (110)) that each include at least one processor (Reed, Col. 6, lines 53-67, see each computer includes one or more processors) configured to process at least a portion of data for the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database), wherein at least one of the database nodes includes first and second processing units (Reed, Fig. 1, see processing  modules (1051) and (1052)), and first and second local storages that can be accessed only by the first and second processing units, respectively (Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively), and wherein the computer-implemented method comprises:

storing one or more objects in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively); and
accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units to process the one or more database queries of the data stored in the database (Reed, Col. 3, line 30-Col. 4, line 18, see running multiple pipelines to access the databases; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively; Note: Using the broadest reasonable interpretation, “to process the one or more database queries of the data stored in the database” can be read as intended use [i.e., something that may or may not happen in the future] and, as such, need not actually occur to fulfill the claim language.  It is suggested that applicant amend the claim to recite “in processing the one or more database queries of the data stored in the database” (or similar language of applicant’s own choosing), which requires the use of the objects in processing the database queries).
On the other hand, Ryu discloses obtaining one or more data objects pertaining to metadata for data stored in a database accessed by the database system, wherein the obtained one or more objects pertaining to the metadata is provided to at least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the database system (Ryu, [0057], see the feature metadata index 210 stored using a dedicated storage structure which is suitable for each feature metadata and where the semantic entity metadata index 220 and the semantic relation metadata index 230 are stored and used based on an embedded database; and Ryu, [0128], see using semantic metadata and a previously defined associative search structure to produce a search result for the search query in operation 1020 such that a final search target object is obtained with respect to the semantic metadata and the input search query, wherein the semantic metadata is stored in conformity with a semantic index configuration which includes a feature metadata index including feature metadata used to identify a specific object, a semantic entity metadata index to indicate a semantic entity corresponding to the feature metadata, and a semantic relation metadata index to indicate a relation between the semantic entities).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ryu’s teachings to Reed’s system.  A skilled artisan would have been motivated to do so in order to more efficiently search when various types of data are searched for and the exact indexed keywords for the desired content is not known, see Ryu, [0006].  In addition, both/all of the references (Reed and Ryu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Shoens discloses storing a complete copy of the one or more objects (Shoens, [0028], see copying the entire contents of a file system to a replica file system, the replica file system may also include various types of metadata and the like, including, for example, the file tree structure, space allocation information, etc.).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Shoens’s teachings to the combination of Reed and Ryu.  A skilled artisan would have been motivated to do so in order to decrease redundancies and inefficiencies, see Shoens, [0030].  In addition, both/all of the references (Reed, Ryu and Shoens) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation between/among the references highly suggests an expectation of success.
Note: Applicant may be able to negate this/these rejection(s) by further defining how the metadata is used to process the database queries.

Claim 2
With respect to claim 2, the combination of Reed, Ryu and Shoens discloses wherein the storing of the entire copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units, respectively, also allows each one of the first and second processing units to access its own copy of the one or more database objects without accessing data from an external source being external to the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 3
With respect to claim 3, the combination of Reed, Ryu and Shoens discloses wherein the external source can be accessed by the database system via a computer network (Reed, Col. 2, lines 36-44, see network).

Claim 4
With respect to claim 4, the combination of Reed, Ryu and Shoens discloses wherein the computer network is one of the following: the Internet, a public network, a computer network that is not secured (Reed, Col. 2, lines 36-44, see network).

Claim 5
With respect to claim 5, the combination of Reed, Ryu and Shoens discloses wherein at least one of the first and second local storages includes a local unhashed dictionary repository that can be searched by each one of the multiple database nodes to retrieve the one or more objects (Reed, Col. 2, lines 21-35, see parsing engine, the database management component and the processing modules).

Claim 6
With respect to claim 6, the combination of Reed, Ryu and Shoens discloses wherein the local unhashed dictionary repository is partitioned into multiple portions for storing multiple types of the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Col. 2, lines 46-49).

Claim 9
With respect to claim 9, the combination of Reed, Ryu and Shoens discloses wherein the obtaining of the one or more data objects pertaining to metadata associated with the database system comprises:
receiving a database request that includes the one or more database objects (Reed, Col. 2, lines 36-44, see receiving SQL queries), and
wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units comprises:
storing the one or more objects in each of respective local unhashed dictionary repositories of the processing units that can be searched by each one of the processing units to retrieve the one or more objects in response to a database request requiring the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 10
With respect to claim 10, the combination of Reed, Ryu and Shoens discloses wherein the database request includes a Structured Query Language (SQL) registration request or command that can be input by a user of the database system, and wherein the database request requiring the one or more database objects is a SQL list registered data that can be input by a user of the database system (Reed, Col. 2, lines 36-49, see receiving SQL queries).

Claim 11
With respect to claim 11, the combination of Reed, Ryu and Shoens discloses wherein the database nodes are shared nothing database nodes arranged not to share access to data (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 12
With respect to claim 12, the combination of Reed, Ryu and Shoens discloses wherein the computer- implemented method further comprises:
determining, at the first processing unit, to access the one or more data objects (Reed, Col. 2, lines 36-44);
looking up the one or more objects, by the first processing unit, a first local storage of the local storages designated for access only by the first database node (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively);
thereafter, accessing by the processing unit, the first local storage to retrieve the one or more data objects for processing data associated with the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim(s) 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed in view of Ryu in further view of Shoens in further view of Webster et al., US 2011/0224953 A1 (hereinafter “Webster”).

Claim 7
Claim 7 incorporates all of the limitations above of claim 1 above.
On the other hand, Webster discloses wherein the one or more data objects include one or more eXtensible Markup Language (XML) objects or XML data (Webster, [0043], see XML data objects).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Webster’s teachings to the combination of Reed, Ryu and Shoens.  A skilled artisan would have been motivated to do so in order to improve accuracy, reliability and efficiency, see Webster, Abstract.  In addition, both/all of the references (Reed, Ryu, Shoens and Webster) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as the use of multiple threads to process data.  This close relation between/among the references highly suggests an expectation of success.

Claim 8
With respect to claim 8, the combination of Reed, Ryu, Shoens and Webster discloses wherein the one or more eXtensible Markup Language (XML) objects include at least one of: one or more XML schema (Webster, [0043], see XML schema), one or more eXtensible Stylesheet Language Transformation (XSLT) stylesheet, and one or more XQuery modules.

Claim(s) 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed in view of Shoens.

Claims 13 and 20
Reed discloses an apparatus that includes one or more processors (Reed, Col. 6, lines 53-67, see each computer includes one or more processors) configured to:
obtain one or more data objects, pertaining to metadata for data associated with the database system, to be provided to at least the first and second processing units of the at least one database node of the database system (Reed, Col. 6, lines 19-52, see, in the example, reading in the data object from table table1 indicated by “table1.document”); and
store a copy of the one or more objects in each of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively); and
access by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units (Reed, Col. 3, line 30-Col. 4, line 18, see running multiple pipelines to access the databases; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).
On the other hand, Shoens discloses store a copy of the one or more objects pertaining to metadata (Shoens, [0028], see copying the entire contents of a file system to a replica file system, the replica file system may also include various types of metadata and the like, including, for example, the file tree structure, space allocation information, etc.).  See claim 1 above for the motivation to combine.
Claim(s) 20 recite(s) similar limitations to claim 13 and is/are rejected under the same rationale.
With respect to claim 20, Reed discloses a non-transitory computer readable storage medium storing at least computer executable code configured to provide data objects to a database system (Reed Col. 7, lines 1-19, see memory).

Claim 14
With respect to claim 14, the combination of Reed and Shoens discloses wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units, respectively, also allows each one of the first and second processing units to access its own copy of the one or more database objects without accessing data from an external source being external to the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 15
With respect to claim 15, the combination of Reed and Shoens discloses wherein the external source can be accessed by the database system via a computer network (Reed, Col. 2, lines 36-44, see network).

Claim 16
With respect to claim 16, the combination of Reed and Shoens discloses wherein the computer network is one of the following: the Internet, a public network, a computer network that is not secured (Reed, Col. 2, lines 36-44, see network).

Claims 17 and 18
With respect to claims 17 and 18, the combination of Reed and Shoens discloses wherein at least one of the first and second local storages includes a local unhashed dictionary repository that can be searched by each one of the multiple database nodes to retrieve the one or more objects (Reed, Col. 2, lines 21-35, see parsing engine, the database management component and the processing modules).

Claim 19
With respect to claim 19, the combination of Reed and Shoens discloses wherein the local unhashed dictionary repository is partitioned into multiple portions for storing multiple types of the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Col. 2, lines 46-49).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: December 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152